      Case 1:20-cv-00574-EGS Document 2 Filed 02/27/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                         *
MOLLY JONG-FAST                          *
                                         *
     Plaintiff,                          *
                                         *
             v.                          *     Civil Action No. 20-574
                                         *
DEPARTMENT OF VETERANS                   *
AFFAIRS, et al.                          *
                                         *
     Defendants.                         *
                                         *
*    *       *    *     *    *     *     *  *  *     *    *     *   *
                                        ERRATA

         NOW COMES the plaintiff, Molly Jong-Fast, to respectfully file a corrected

version of her Complaint, Dkt. No. 1. The original version lacked the requisite signature

from undersigned counsel.

Date: February 27, 2020



                                             Respectfully submitted,


                                                      /s/ Bradley P. Moss
                                             ________________________
                                             Bradley P. Moss, Esq.
                                             D.C. Bar #975905
                                             Mark S. Zaid, Esq.
                                             D.C. Bar #440532
                                             Mark S. Zaid, P.C.
                                             1250 Connecticut Avenue, N.W.
                                             Suite 700
                                             Washington, D.C. 20036
                                             Brad@MarkZaid.com
                                             Mark@MarkZaid.com

                                             Attorneys for the Plaintiff
